Citation Nr: 1221610	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of cataract phacoemulsification with intraocular lens implant of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from November 1944 to March 1946 and from November 1947 to February 1950.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC).


REMAND

According to 38 U.S.C.A. § 1151, compensation shall be awarded for qualifying additional disability or death of a Veteran in the same manner as if such additional disability or death were service connected.  For purposes of this statute, a disability or death is qualifying if not the result of the Veteran's willful misconduct and caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by the Secretary of VA, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See also the implementing VA regulation, 38 C.F.R. § 3.361, for a claim, as here, received on or after October 1, 1997.

In April 2005, VA performed a cataract phacoemulsification with intraocular lens implant of the Veteran's left eye.  He contends the surgery had complications, as evidenced by the surgeon reportedly telling him the microscope used was too hot and, therefore, resulted in damage to this eye - including a hole and loss of vision.

In April 2010, the Veteran had a VA compensation examination.  A macular hole was located in his left eye.  His corrected visual acuity in this eye was 20/90.  The examiner observed the left eye lens had been removed and that an intraocular lens had been replaced (implant).  But he determined the loss of vision in the Veteran's left eye was not caused by the VA surgery.  The rationale simply was "medical experience as an ophthalmologist, and medical literature."  However, no explanation was provided nor were the Veteran's contentions addressed.

A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's evaluation of it will be fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than merely state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable; instead, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124.  See also Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of a medical opinion comes from the discussion of its underlying rationale).  Further, once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Further medical comment, i.e., explanation of the opinion, therefore is needed from this VA examiner before deciding this appeal, or, if he is unavailable, from another VA examiner qualified to make the necessary determinations.


Also, since the Veteran receives treatment at the local VA Medical Center (VAMC) in New Orleans, those records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of these additional records because they are generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file copies of all relevant clinical records that are not already in the file, especially those of the Veteran's treatment at the VAMC in New Orleans.

2.  Obtain an addendum medical opinion from the VA examiner who performed the April 2010 eye examination, or, if he is unavailable, from another VA examiner qualified to make the necessary determinations.  The examiner should review the claims file, including a complete copy of this remand, for the pertinent medical and other history. 


The examiner is especially asked to provide supplemental comment responding to the following questions: 

(a) Is the Veteran's additional left eye disability (including particularly the macular hole of this eye and loss of vision) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing his surgery in April 2005?  When responding, the examiner must address the Veteran's contentions as to why this additional disability is the result of that surgery, that is, must specifically address whether the surgery had complications, as evidenced by the surgeon reportedly telling the Veteran the microscope used for the procedure was too hot and, therefore, resulted in this additional damage to this eye.

(b) In the course of that April 2005 surgery, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(c) Was the proximate cause of any additional left eye disability an event not reasonably foreseeable?

(d) Did the Veteran give his informed consent of the type contemplated by 38 C.F.R. § 17.32?

It is most essential the examiner discuss the underlying rationale for all opinions expressed and conclusions reached, if necessary citing specific evidence in the file supporting the opinion or conclusion.  In other words, merely answering these questions, without explanation, will not suffice.

3.  Ensure this supplemental medical opinion is responsive to these questions.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this § 1151 claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

